Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the following communications of filing of RCE and amendments and  arguments and amendments on 8/16/2022. The present application is being examined under the pre-AIA  first to invent provisions. 
2. 	Claims 1-20 are pending in the case. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are not persuasive for the following reasons. First a new ground of rejection is presented below with the teachings of Shalabi having been removed. Second, the amended features are addressed in the new teaching of Genoni, which expressly teaches simultaneous display of a page being edited for different devices and allowing for manipulation of just one of the displayed pages at a time or all of them at the same time. Thus, to the arguments over Lundeen for these features, Applicants arguments are considered moot. As to the arguments over Shalabi, these arguments are also considered moot. Therefore, in light of the evidence presented below applicants arguments as to the allowability of the claims are not persuasive.  


Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5. 	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundeen et. al. U.S. Publication No. 20180349107 published Dec. 6, 2018, in view of Genoni et. al. U.S. Patent No. 9449126 issued Sept. 20, 2016, and in further view of Hale et. al U.S. Publication No. 20150020010 published Jan. 15, 2015 

The present application specification refers to a “tenant” as follows:
[003]  A tenant can be a group within an organization or a customer of the provider of the white-labelled application.

A template is also described in the present application specification as:
[0032] In some examples, GUI customization tool 140 can be accessible only to users with administrator rights, such as with admin device 100. An admin user interacting with GUI customization tool 140 can create a template for GUI 164 that determines how GUI 164 appears on user devices 150. 
[0033] FIG. 2 includes example steps for graphically providing an interface for customizing a GUI template. At stage 210, GUI customization tool 140 can provide customization options. For example, a user can initiate GUI customization tool 140 on admin device 100. The customization options can be GUI elements that change various settings in a template of GUI 164, such as colors, text, and images. Some example types of GUI elements can include text boxes, option buttons, dropdown lists, toggles, color selectors, image uploaders, and the like.
Therefore, the skilled artisan prior to the effective date of the invention using the intrinsic information within the specification while interpreting the claimed “template” and “tenant” would understand that a tenant is a customer and a template is at least an outline of a GUI comprising graphical components and colors.
In regard to Independent claim 1, Lundeen teaches a method for graphical user interface (“GUI”) template customization, comprising: 
Receiving selection of one of a plurality of tenants in a GUI customization tool (See Lundeen shows changes and new feature can be applied to subsets of a user base (Para 15) thus the interface allows for selection of different users. Lundeen shows the GUI customization can be for the functions of various applications (email, social media, instant messaging, weather, navigation, etc.) (Para 18) and allows for previewing and testing on several design variants where the previews can be visualized in the editing environment (Para 18-19) for more than one customer, user or tenant (Para 20) from the server to a mobile device.  As stated in Lundeen, the application allows for a screen size modification to be specified by the owner of the application and implemented by a developer or administrator (Para 22) Further, as shown in figure the visual editor (Fig. 3) is a GUI customization tool (See also Para 27-31,35) that can receive selection, via the edit window for customization of the displayed interface, as Lundeen states the developer can view any property change of interface at any resolution for the specific device size. Thus, the selection of the application in the editor is to a specific customer or subsets (Para 15) of owners or users in an organization of the application as an administrator selects the mobile application 110 for editing in the platform 204 (Para 25-26) that can be for either.
providing customization options in  GUI customization tool, wherein each of the customization options corresponds to a component of a template for a GUI specific to the selected tenant (See Fig. 3-4, customization of text, color, size and style and layout corresponds to the weather app. See similarly in figure 7, as content, style, and layout correspond to the image.) As stated in Lundeen and shown in figure 3-4, Lundeen saves a specific interface configuration (template) with a layout, text, color and alignment of content for the user (Para 28-32., Fig. 3) and specific device type for the benefit of not having to test to see what the changes will be for the different devices that the users may view the application with (See also Para 35-37). For example, (Para 28-29) Lundeen teaches configuring the weather application with a specific layout, text, style, color, etc. (See also Fig. 4 and Para 30-31). The end result being a configured platform to the owners liking (para 22).
receiving a selection of one of the customization options, the selected customization option being mapped to a platform configuration of in the first preview of the plurality of previews and simultaneously displaying the plurality of previews (Para 28-29).  The present application specification depicts a page  spanning at least figures 4a-4c, where the simultaneous displayed platforms or previews cover three screen shots, where a scroll bar may be employed to see the simultaneously displayed images, depending on the device. Therefore, Lundeen figure 4, Para 30-31, 37 teaches the user can view, via a scroll bar multiple previews simultaneously while also editing the application. Lundeen expressly teaches the user can choose by selection button the number of views to display (e.g. figure 4, the 1334 x 750  and 2960 x 1440 are displayed). The user   Nonetheless, the change in color adjust or customize the color option for the first preview of the 1334 x 750 through the edit component on the right would apply to the finalized version of the feature. The claim only requires the update to the “preview” based on the selection, not the final version for each display resolution. Thus, the interpretation of Lundeen is that a component will be corresponds to components that will be in multiple previews but the user can first toggle to see just one preview or display resolution and see the change in just one preview based on the selection.  
Lundeen is seen as teaching a “template” as least a stored configuration of a specific page or user interface that includes a least components, location, colors, styles, etc. Moreover, Lundeen is seen as at least allowing a first owner to configure their specific applications, thus the customer is selected when the page for the owner is edited.
Lundeen does not specifically recite:
simultaneously displaying a plurality of previews of the GUI  template in conjunction with the customization options, wherein each of the plurality of previews displays a different platforms configuration gui and while simultaneously displaying the plurality of previews updating only the first preview based on the selection
However, in the analogous art of user interfaces that provide an editor to a user and that allow for simultaneous editing of multiple interface from a single location, Genoni teaches simultaneously displaying a plurality of previews in conjunction with customization options  where each of the previews are for a different platform and where one of the configurations can be updated separately from the other previews (See abstract, and col. 1, 3-4). Genoni teaches an editor that can allow for a developer to view a group of related pages (col. 3, lines 1-30). Genoni teaches generating different view in target device formats (col. 3, lines 33-45) and displaying in an editor in a browser (col. 3, lines 45-67). Genoni teaches as shown (fig. 1) display a view for a specific platform (col. 4, lines 1-32). Genoni teaches it would be beneficial to view the same content as it would appear on different devices in a side by side arrangement (e.g. simultaneously), as shown in Fig. 11. Genoni expressly suggests that views of two/three or more target platforms may be presented in quadrants or other section of the UI (Col. 4, lines 34-46). Genoni also teaches presenting customization functions directly from the interface (col. 4, lines 45-67), and thus editing of the specific page, or only a first preview based on selecting the line editing feature (See also alternative editing features Col. 5, lines 1-20). Specifically, Genoni teaches text can be set differently for different devices (col. 5, lines 35-45). Genoni teaches upon making the editing change the changes are presented immediately (Col. 6, lines 10-21). Finally, Genoni teaches a pages may be independently formatted in accordance with user desires of font (col. 5, lines 55-60) where it may be the same across all platforms or it may be altered for each platform (col. 5). Once more, Genoni teaches a asset management feature that certain versions of applications are tracked for integration with submitted content, thus is it possible that some versions of pages differ from others as they can be updated independently based on version tracking the project development (col. 8).  The combination of Genoni and Lundeen would provide a user interface where each of the versions of pages on the left pane of Lundeen would be able to be displayed in a quadrant, thus simultaneously and where the singly selected option in Lundeen would be reflected as a quadrant and customization in just one of the quadrants of Genoni by user selection. 
While Lundeen teaches editing for subsets of users (para 15) and Genoni teaches editing for user groups (Col. 8) neither mention the phrase “tenant”. Nonetheless, the claim is interpreted in a consistent manner as that has been defined in the present application specification as a user. The claim does not specify that a tenant is either of the alternative definitions in the specification, thus Lundeen in view of Genoni are interpreted as at least suggesting selection of a user. Further, Lundeen’s pages  in view of Genoni ML document structure are seen as templates in a consistent manner as that has been defined in the present application. However, the addition of Hale is provided as a teaching reference that specific teaching of a tenant and a template, as claimed.
Hale shows templates that are individually customized (fig. 6, select templates). Hale shows Fig. 7, template for desktop or webpage (See item 730 and individual customizations 712, etc.). Hale show a second platform for tesla with color, headers and format (para 99) where the display size is specific and includes tasks or different elements (See Para 102-104). Noting each of these customizations are on the same page, all the user need do is select the buttons at the top of the page. As shown in fig. 8b a different template is shown for a tablet  with fewer feed items than that in fig. 8a.. Finally, for a phone, a different template is chosen with a single column and even fewer feed items. As shown in figure 9a -10c, the user can configure the platforms (Para 128-137). Thus, Hale teaches simultaneously displaying a plurality of previews with customization options and on different platforms where each template can be customized for each. Hale   is also analogous art to Lundeen as Hale also teaches a multi-tenant application interface with a preview feature (See Para 22-24). Similar to Lundeen Hale discloses a user interface editor to drag and drop or configure the user interface (Para 21). Hale teaches the use of templates to allow a user to build a page (Para 22). Hale suggests various types of templates can be use and some templates can be generated or customized by vendors and a list of templates can be provided to the user (Para 22). The user can add components to the template (Para 23) and then preview the template page (Para 24). Hale teaches a multi-tenant system as comprising multiple customers (Para 29,). Hale similarly teaches each tenant can have its own ID (Para 31) and where tenant data is kept separate (Para 50). Hale teaches a user can access an editor (Para 94, items 304) where the user interface editor allow the user to customize the application (Para 95). The user can select one or more configurable templates (Para 94, 98). The user interface provides a preview of different form factor devices (laptop, phone, desktop) (Para 97). As shown in figure 6, the page building screen allows the user to select a template (Para 99). Therefore, Hale also shows receiving a selection of one of the customization options, the selected customization option corresponding to a component in the first preview of the plurality of previews wherein a second preview of the plurality of previews also includes the component ; and updating only the first preview .  More specifically, following Fig. 6, as noted on item 624 the tesla pages are already indicated with the tesla icon on templates. As shown in Fig. 7, a specific tenant template is displayed (e.g. tesla) and previewed for a desktop applications (Para 101). This option shows the two-column item but the components in this preview item 730 shows sales, activity and topic analysis components 720, 722 and 724. Moving onto  Fig. 8a-b, shows the preview for a tablet (Para 102-104, 112). This preview has different components (See task 820). The user can select with a slider which device they would like to display the preview for (Para 104). Hale teaches the display controls can be set to display more or less information in each component depending on the display size (Para 109-111).  Further, an additional preview in Fig 8c shows a display on a phone (Para 112), without the second column and with the component tasks in the first column. Hale teaches in fig. 9a-b where the user can add one or more components to the user templates ( Fig. 9a-d, Para 129-134), therefore can adjust a component for a single view but said component can be displayed in more than one view (compare 8b and 8c, the task component location differs). Therefore, Hale also teaches selecting a customization option to adjust a component that could be in more than one preview but through selection only updating the one preview. Noting, that in figure 8b, item 822 is also in fig. 8c thus allowing the user to adjust two different previews individually (Para 112-114, 128-129).  Hale teaches the previews can be presented in real time to the user so as to view how the changes will be displayed on each device (Para 114). Hale teaches each tenant can have access to one or more of its applications (Para 50), thus select a specific tenant from the list so as to not access a different tenants files (Para 54) where the user can customize their application by selecting from a list of templates. The combination of Hale and Lundeen and Genoni would allow for the tab display of Hale to be displayed in quadrants or as tabs as shown in Hale, or simultaneously.
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Hale, Genoni and Lundeen in front of them to show how an editor with a preview function can also present template-based user interface to a user where the system providing the template can also be used by more than one customer or tenant and where while simultaneously displaying a preview allowing just one of the previews to be updated. The motivation to combine Genoni with Lundeen comes directly from Genoni where Genoni suggests it would be beneficial for an editor to view the same content in a side by side arrangement so as to allow the editor to rapidly make changes as to the format for each device or make corrections while viewing the preview (col. 4, lines 34-67) where by in-line text can be edited directly from the interface and in real-time and independently formatted to a user’s desire (see also col. 5, lines 55-60). Further motivation to combine Hale with Lundeen comes from Hale which suggests that any configurable template can be provided to a user to select from when building a new page or application (Para 22) where a user can also add or remove components to a template (Para 23) and a preview (para 97) of said changes can be made available to users to see the changes (see also Para 101-111) to customize and brand the application templates for their own use (Para 94-99). 
With respect to dependent claim 2, Lundeen teaches the method wherein the first preview is updated in real-time in response to the selection of the customization options (Para 15, 19-20, 31, 37). Lundeen teaches as the user updates the component the preview is updated in real time. In the alternative, Genoni teaches the updates are seen immediately (col. 4). 
With respect to dependent claim 3, Lundeen teaches the method wherein the simultaneously displayed platforms include platforms for a web page, a mobile device, and a desktop application (Para 37, different device types). In the alternative, Genoni teaches the formats of a page, device and desktop (col. 3). 
With respect to dependent claim 4, Lundeen teaches the method wherein each of the plurality of previews provides a shell of the GUI template according to the corresponding display platform (Para 37, describes displaying what each application display will look like on each of the device types).
Lundeen is seen as teaching a “template” as least a stored configuration of a specific page or user interface that includes a least components, location, colors, styles, etc. Moreover, Lundeen is seen as at least allowing a first owner to configure their specific applications, thus the customer is selected when the page for the owner is edited. Nonetheless, Lundeen does not mention the phrase “template” nor mention selecting another tenant. The teachings of Hale is  provided as teaching references in the art to show prior to the effective date of the invention the use of templates and for the selection of customers from a list.
Hale shows templates that are individually customized (fig. 6, select templates). Hale shows Fig. 7, template for desktop or webpage (See item 730 and individual customizations 712, etc.). Hale show a second platform for tesla with color, headers and format (para 99) where the display size is specific and includes tasks or different elements (See Para 102-104). Noting each of these customizations are on the same page, all the user need do is select the buttons at the top of the page. As shown in fig. 8b a different template is shown for a tablet  with fewer feed items than that in fig. 8a.. Finally, for a phone, a different template is chosen with a single column and even fewer feed items. As shown in figure 9a -10c, the user can configure the platforms (Para 128-137). Thus, Hale teaches simultaneously displaying a plurality of previews with customization options and on different platforms where each template can be customized for each. Hale   is also analogous art to Lundeen as Hale also teaches a multi-tenant application interface with a preview feature (See Para 22-24). Similar to Lundeen Hale discloses a user interface editor to drag and drop or configure the user interface (Para 21). Hale teaches the use of templates to allow a user to build a page (Para 22). Hale suggests various types of templates can be use and some templates can be generated or customized by vendors and a list of templates can be provided to the user (Para 22). The user can add components to the template (Para 23) and then preview the template page (Para 24). Hale teaches a multi-tenant system as comprising multiple customers (Para 29,). Hale similarly teaches each tenant can have its own ID (Para 31) and where tenant data is kept separate (Para 50). Hale teaches a user can access an editor (Para 94, items 304) where the user interface editor allow the user to customize the application (Para 95). The user can select one or more configurable templates (Para 94, 98). The user interface provides a preview of different form factor devices (laptop, phone, desktop) (Para 97). As shown in figure 6, the page building screen allows the user to select a template (Para 99). Therefore, Hale also shows receiving a selection of one of the customization options, the selected customization option corresponding to a component in the first preview of the plurality of previews wherein a second preview of the plurality of previews also includes the component ; and updating only the first preview .  More specifically, following Fig. 6, as noted on item 624 the tesla pages are already indicated with the tesla icon on templates. As shown in Fig. 7, a specific tenant template is displayed (e.g. tesla) and previewed for a desktop applications (Para 101). This option shows the two-column item but the components in this preview item 730 shows sales, activity and topic analysis components 720, 722 and 724. Moving onto  Fig. 8a-b, shows the preview for a tablet (Para 102-104, 112). This preview has different components (See task 820). The user can select with a slider which device they would like to display the preview for (Para 104). Hale teaches the display controls can be set to display more or less information in each component depending on the display size (Para 109-111).  Further, an additional preview in Fig 8c shows a display on a phone (Para 112), without the second column and with the component tasks in the first column. Hale teaches in fig. 9a-b where the user can add one or more components to the user templates ( Fig. 9a-d, Para 129-134), therefore can adjust a component for a single view but said component can be displayed in more than one view (compare 8b and 8c, the task component location differs). Therefore, Hale also teaches selecting a customization option to adjust a component that could be in more than one preview but through selection only updating the one preview. Noting, that in figure 8b, item 822 is also in fig. 8c thus allowing the user to adjust two different previews individually (Para 112-114, 128-129).  Hale teaches the previews can be presented in real time to the user so as to view how the changes will be displayed on each device (Para 114). Hale teaches each tenant can have access to one or more of its applications (Para 50), thus select a specific tenant from the list so as to not access a different tenants files (Para 54) where the user can customize their application by selecting from a list of templates. The combination of Hale and Lundeen and Genoni would allow for the tab display of Hale to be displayed in quadrants or as tabs as shown in Hale, or simultaneously.
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Hale, Genoni and Lundeen in front of them to show how an editor with a preview function can also present template-based user interface to a user where the system providing the template can also be used by more than one customer or tenant and where while simultaneously displaying a preview allowing just one of the previews to be updated. The motivation to combine Genoni with Lundeen comes directly from Genoni where Genoni suggests it would be beneficial for an editor to view the same content in a side by side arrangement so as to allow the editor to rapidly make changes as to the format for each device or make corrections while viewing the preview (col. 4, lines 34-67) where by in-line text can be edited directly from the interface and in real-time and independently formatted to a user’s desire (see also col. 5, lines 55-60). Further motivation to combine Hale with Lundeen comes from Hale which suggests that any configurable template can be provided to a user to select from when building a new page or application (Para 22) where a user can also add or remove components to a template (Para 23) and a preview (para 97) of said changes can be made available to users to see the changes (see also Para 101-111) to customize and brand the application templates for their own use (Para 94-99). 

With respect to dependent claims 5-6, Lundeen teaches the method further comprising: storing the selected customization options in a cache; receiving a selection to save the template; and transmitting the selected customization options to a storage device wherein transmitting the selected customization options to a storage device causes the GUI screen template to be updated according to the selected customization options (Para 44, 46, storage systems and Para 33-37 ). Lundeen teaches capturing screenshots of a device, along with a user edits, then using the SDK to take a flat version of the image, and convert the images to a requested resolutions. Thus, sending the changes to memory and processing to the server which are then retrieved for display.
Lundeen is seen as teaching a “template” as least a stored configuration of a specific page or user interface that includes a least components, location, colors, styles, etc. Moreover, Lundeen is seen as at least allowing a first owner to configure their specific applications, thus the customer is selected when the page for the owner is edited. Nonetheless, Lundeen does not mention the phrase “template” nor mention selecting another tenant. The teachings of Hale are provided as teaching references in the art to show prior to the effective date of the invention the use of templates and for the selection of customers from a list.
Hale shows templates that are individually customized (fig. 6, select templates). Hale shows Fig. 7, template for desktop or webpage (See item 730 and individual customizations 712, etc.). Hale show a second platform for tesla with color, headers and format (para 99) where the display size is specific and includes tasks or different elements (See Para 102-104). Noting each of these customizations are on the same page, all the user need do is select the buttons at the top of the page. As shown in fig. 8b a different template is shown for a tablet  with fewer feed items than that in fig. 8a.. Finally, for a phone, a different template is chosen with a single column and even fewer feed items. As shown in figure 9a -10c, the user can configure the platforms (Para 128-137). Thus, Hale teaches simultaneously displaying a plurality of previews with customization options and on different platforms where each template can be customized for each. Hale   is also analogous art to Lundeen as Hale also teaches a multi-tenant application interface with a preview feature (See Para 22-24). Similar to Lundeen Hale discloses a user interface editor to drag and drop or configure the user interface (Para 21). Hale teaches the use of templates to allow a user to build a page (Para 22). Hale suggests various types of templates can be use and some templates can be generated or customized by vendors and a list of templates can be provided to the user (Para 22). The user can add components to the template (Para 23) and then preview the template page (Para 24). Hale teaches a multi-tenant system as comprising multiple customers (Para 29,). Hale similarly teaches each tenant can have its own ID (Para 31) and where tenant data is kept separate (Para 50). Hale teaches a user can access an editor (Para 94, items 304) where the user interface editor allow the user to customize the application (Para 95). The user can select one or more configurable templates (Para 94, 98). The user interface provides a preview of different form factor devices (laptop, phone, desktop) (Para 97). As shown in figure 6, the page building screen allows the user to select a template (Para 99). Therefore, Hale also shows receiving a selection of one of the customization options, the selected customization option corresponding to a component in the first preview of the plurality of previews wherein a second preview of the plurality of previews also includes the component ; and updating only the first preview .  More specifically, following Fig. 6, as noted on item 624 the tesla pages are already indicated with the tesla icon on templates. As shown in Fig. 7, a specific tenant template is displayed (e.g. tesla) and previewed for a desktop applications (Para 101). This option shows the two-column item but the components in this preview item 730 shows sales, activity and topic analysis components 720, 722 and 724. Moving onto  Fig. 8a-b, shows the preview for a tablet (Para 102-104, 112). This preview has different components (See task 820). The user can select with a slider which device they would like to display the preview for (Para 104). Hale teaches the display controls can be set to display more or less information in each component depending on the display size (Para 109-111).  Further, an additional preview in Fig 8c shows a display on a phone (Para 112), without the second column and with the component tasks in the first column. Hale teaches in fig. 9a-b where the user can add one or more components to the user templates ( Fig. 9a-d, Para 129-134), therefore can adjust a component for a single view but said component can be displayed in more than one view (compare 8b and 8c, the task component location differs). Therefore, Hale also teaches selecting a customization option to adjust a component that could be in more than one preview but through selection only updating the one preview. Noting, that in figure 8b, item 822 is also in fig. 8c thus allowing the user to adjust two different previews individually (Para 112-114, 128-129).  Hale teaches the previews can be presented in real time to the user so as to view how the changes will be displayed on each device (Para 114). Hale teaches each tenant can have access to one or more of its applications (Para 50), thus select a specific tenant from the list so as to not access a different tenants files (Para 54) where the user can customize their application by selecting from a list of templates. The combination of Hale and Lundeen and Genoni would allow for the tab display of Hale to be displayed in quadrants or as tabs as shown in Hale, or simultaneously.
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Hale, Genoni and Lundeen in front of them to show how an editor with a preview function can also present template-based user interface to a user where the system providing the template can also be used by more than one customer or tenant and where while simultaneously displaying a preview allowing just one of the previews to be updated. The motivation to combine Genoni with Lundeen comes directly from Genoni where Genoni suggests it would be beneficial for an editor to view the same content in a side by side arrangement so as to allow the editor to rapidly make changes as to the format for each device or make corrections while viewing the preview (col. 4, lines 34-67) where by in-line text can be edited directly from the interface and in real-time and independently formatted to a user’s desire (see also col. 5, lines 55-60). Further motivation to combine Hale with Lundeen comes from Hale which suggests that any configurable template can be provided to a user to select from when building a new page or application (Para 22) where a user can also add or remove components to a template (Para 23) and a preview (para 97) of said changes can be made available to users to see the changes (see also Para 101-111) to customize and brand the application templates for their own use (Para 94-99). 
With respect to dependent claim 7, Lundeen teaches the method wherein one customization option allows a user to select a tenant, and wherein the plurality of previews update to simultaneously display the different display platforms (See owner Para 22, and simultaneous in fig. 4 and 7 and para 33 and 37, as the user can scroll through all of the various resolutions for different devices and platform displays), thus update for that owner making the changes.
Lundeen is seen as teaching a “template” as least a stored configuration of a specific page or user interface that includes a least components, location, colors, styles, etc. Moreover, Lundeen is seen as at least allowing a first owner to configure their specific applications, thus the customer is selected when the page for the owner is edited. Nonetheless, Lundeen does not mention the phrase “template” nor mention selecting another tenant. The teachings of Hale are provided as teaching references in the art to show prior to the effective date of the invention the use of templates and for the selection of customers from a list.
Lundeen does not specifically recite:
simultaneously displaying different display platforms according to a saved template for a tenant. 

However, in the analogous art of user interfaces that provide an editor to a user and that allow for simultaneous editing of multiple interface from a single location, Genoni teaches simultaneously displaying a plurality of previews in conjunction with customization options  where each of the previews are for a different platform and where one of the configurations can be updated separately from the other previews (See abstract, and col. 1, 3-4). Genoni teaches an editor that can allow for a developer to view a group of related pages (col. 3, lines 1-30). Genoni teaches generating different view in target device formats (col. 3, lines 33-45) and displaying in an editor in a browser (col. 3, lines 45-67). Genoni teaches as shown (fig. 1) display a view for a specific platform (col. 4, lines 1-32). Genoni teaches it would be beneficial to view the same content as it would appear on different devices in a side by side arrangement (e.g. simultaneously), as shown in Fig. 11. Genoni expressly suggests that views of two/three or more target platforms may be presented in quadrants or other section of the UI (Col. 4, lines 34-46). Genoni also teaches presenting customization functions directly from the interface (col. 4, lines 45-67), and thus editing of the specific page, or only a first preview based on selecting the line editing feature (See also alternative editing features Col. 5, lines 1-20). Specifically, Genoni teaches text can be set differently for different devices (col. 5, lines 35-45). Genoni teaches upon making the editing change the changes are presented immediately (Col. 6, lines 10-21). Finally, Genoni teaches a pages may be independently formatted in accordance with user desires of font (col. 5, lines 55-60) where it may be the same across all platforms or it may be altered for each platform (col. 5). Once more, Genoni teaches a asset management feature that certain versions of applications are tracked for integration with submitted content, thus is it possible that some versions of pages differ from others as they can be updated independently based on version tracking the project development (col. 8).  The combination of Genoni and Lundeen would provide a user interface where each of the versions of pages on the left pane of Lundeen would be able to be displayed in a quadrant, thus simultaneously and where the singly selected option in Lundeen would be reflected as a quadrant and customization in just one of the quadrants of Genoni by user selection. 
While Lundeen teaches editing for subsets of users (para 15) and Genoni teaches editing for user groups (Col. 8) neither mention the phrase “tenant”. Nonetheless, the claim is interpreted in a consistent manner as that has been defined in the present application specification as a user. The claim does not specify that a tenant is either of the alternative definitions in the specification, thus Lundeen in view of Genoni are interpreted as at least suggesting selection of a user. Further, Lundeen’s pages  in view of Genoni ML document structure are seen as templates in a consistent manner as that has been defined in the present application. However, the addition of Hale is provided as a teaching reference that specific teaching of a tenant and a template, as claimed.
Hale shows templates that are individually customized (fig. 6, select templates). Hale shows Fig. 7, template for desktop or webpage (See item 730 and individual customizations 712, etc.). Hale show a second platform for tesla with color, headers and format (para 99) where the display size is specific and includes tasks or different elements (See Para 102-104). Noting each of these customizations are on the same page, all the user need do is select the buttons at the top of the page. As shown in fig. 8b a different template is shown for a tablet  with fewer feed items than that in fig. 8a.. Finally, for a phone, a different template is chosen with a single column and even fewer feed items. As shown in figure 9a -10c, the user can configure the platforms (Para 128-137). Thus, Hale teaches simultaneously displaying a plurality of previews with customization options and on different platforms where each template can be customized for each. Hale   is also analogous art to Lundeen as Hale also teaches a multi-tenant application interface with a preview feature (See Para 22-24). Similar to Lundeen Hale discloses a user interface editor to drag and drop or configure the user interface (Para 21). Hale teaches the use of templates to allow a user to build a page (Para 22). Hale suggests various types of templates can be use and some templates can be generated or customized by vendors and a list of templates can be provided to the user (Para 22). The user can add components to the template (Para 23) and then preview the template page (Para 24). Hale teaches a multi-tenant system as comprising multiple customers (Para 29,). Hale similarly teaches each tenant can have its own ID (Para 31) and where tenant data is kept separate (Para 50). Hale teaches a user can access an editor (Para 94, items 304) where the user interface editor allow the user to customize the application (Para 95). The user can select one or more configurable templates (Para 94, 98). The user interface provides a preview of different form factor devices (laptop, phone, desktop) (Para 97). As shown in figure 6, the page building screen allows the user to select a template (Para 99). Therefore, Hale also shows receiving a selection of one of the customization options, the selected customization option corresponding to a component in the first preview of the plurality of previews wherein a second preview of the plurality of previews also includes the component ; and updating only the first preview .  More specifically, following Fig. 6, as noted on item 624 the tesla pages are already indicated with the tesla icon on templates. As shown in Fig. 7, a specific tenant template is displayed (e.g. tesla) and previewed for a desktop applications (Para 101). This option shows the two-column item but the components in this preview item 730 shows sales, activity and topic analysis components 720, 722 and 724. Moving onto  Fig. 8a-b, shows the preview for a tablet (Para 102-104, 112). This preview has different components (See task 820). The user can select with a slider which device they would like to display the preview for (Para 104). Hale teaches the display controls can be set to display more or less information in each component depending on the display size (Para 109-111).  Further, an additional preview in Fig 8c shows a display on a phone (Para 112), without the second column and with the component tasks in the first column. Hale teaches in fig. 9a-b where the user can add one or more components to the user templates ( Fig. 9a-d, Para 129-134), therefore can adjust a component for a single view but said component can be displayed in more than one view (compare 8b and 8c, the task component location differs). Therefore, Hale also teaches selecting a customization option to adjust a component that could be in more than one preview but through selection only updating the one preview. Noting, that in figure 8b, item 822 is also in fig. 8c thus allowing the user to adjust two different previews individually (Para 112-114, 128-129).  Hale teaches the previews can be presented in real time to the user so as to view how the changes will be displayed on each device (Para 114). Hale teaches each tenant can have access to one or more of its applications (Para 50), thus select a specific tenant from the list so as to not access a different tenants files (Para 54) where the user can customize their application by selecting from a list of templates. The combination of Hale and Lundeen and Genoni would allow for the tab display of Hale to be displayed in quadrants or as tabs as shown in Hale, or simultaneously.
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Hale, Genoni and Lundeen in front of them to show how an editor with a preview function can also present template-based user interface to a user where the system providing the template can also be used by more than one customer or tenant and where while simultaneously displaying a preview allowing just one of the previews to be updated. The motivation to combine Genoni with Lundeen comes directly from Genoni where Genoni suggests it would be beneficial for an editor to view the same content in a side by side arrangement so as to allow the editor to rapidly make changes as to the format for each device or make corrections while viewing the preview (col. 4, lines 34-67) where by in-line text can be edited directly from the interface and in real-time and independently formatted to a user’s desire (see also col. 5, lines 55-60). Further motivation to combine Hale with Lundeen comes from Hale which suggests that any configurable template can be provided to a user to select from when building a new page or application (Para 22) where a user can also add or remove components to a template (Para 23) and a preview (para 97) of said changes can be made available to users to see the changes (see also Para 101-111) to customize and brand the application templates for their own use (Para 94-99). 

With respect to claims 8-14, claims 8-14 reflect a non-transitory computer readable medium comprising computer instructions executable by a processor in substantially similar manner as the steps in claims 1-7, thus in further view of the following are rejected along the same rationale. ( See Para 38-54 and Fig. 8). 
With respect to claims 15-20, claims 15-20 reflect a system comprising a memory, and a processor that executes computer instructions in substantially similar manner as the steps in claims 1-7, thus in further view of the following are rejected along the same rationale. (See Para 38-54 and Fig. 8). Lundeen shows a processor 801 and storage 803 and GUI 809. 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/             Primary Examiner, Art Unit 2179